             Case 18-31754-5-mcr                  Doc 1      Filed 12/19/18 Entered 12/19/18 19:34:24                               Desc Main
                                                            Document      Page 1 of 16
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Centerstone Linen Services, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Clarus Linen Systems
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  60 Grider Street
                                  Buffalo, NY 14215
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Erie                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.claruslinens.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case 18-31754-5-mcr                      Doc 1       Filed 12/19/18 Entered 12/19/18 19:34:24                             Desc Main
Debtor
                                                                 Document      Page 2 of Case
                                                                                          16 number (if known)
          Centerstone Linen Services, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8123

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                            Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case 18-31754-5-mcr                   Doc 1        Filed 12/19/18 Entered 12/19/18 19:34:24                                 Desc Main
Debtor
                                                              Document      Page 3 of Case
                                                                                       16 number (if known)
         Centerstone Linen Services, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 18-31754-5-mcr                 Doc 1        Filed 12/19/18 Entered 12/19/18 19:34:24                                Desc Main
Debtor
                                                             Document      Page 4 of Case
                                                                                      16 number (if known)
          Centerstone Linen Services, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 19, 2018
                                                  MM / DD / YYYY


                             X   /s/ John Giardino                                                       John Giardino
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Stephen A. Donato                                                    Date December 19, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Stephen A. Donato
                                 Printed name

                                 Bond, Schoeneck & King, PLLC
                                 Firm name

                                 One Lincoln Center
                                 Syracuse, NY 13202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (315) 218-8000                Email address      sdonato@bsk.com

                                 101522 (NDNY) NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
             Case 18-31754-5-mcr                  Doc 1     Filed 12/19/18 Entered 12/19/18 19:34:24                    Desc Main
Debtor
                                                           Document      Page 5 of Case
                                                                                    16 number (if known)
           Centerstone Linen Services, LLC
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                    Chapter     11
                                                                                                                  Check if this an
                                                                                                                  amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Alliance Laundry & Textile Service of Atlanta, LLC                       Relationship to you     Affiliate
District   Northern District of New York              When     12/19/18             Case number, if known   18
Debtor     Alliance Laundry & Textile Service, LLC                                  Relationship to you     Affiliate
District   Northern District of New York              When     12/19/18             Case number, if known   18-
Debtor     Alliance LTS Winchester, LLC                                             Relationship to you     Affiliate
District   Northern District of New York              When     12/19/18             Case number, if known   18-
Debtor     Atlas Health Care Linen Services Co., LLC                                Relationship to you     Affiliate
District   Northern District of New York              When     12/19/18             Case number, if known   18-31753




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 5
           Case 18-31754-5-mcr                          Doc 1          Filed 12/19/18 Entered 12/19/18 19:34:24                  Desc Main
                                                                      Document      Page 6 of 16




 Fill in this information to identify the case:

 Debtor name         Centerstone Linen Services, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 19, 2018                       X /s/ John Giardino
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Giardino
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 18-31754-5-mcr                          Doc 1         Filed 12/19/18 Entered 12/19/18 19:34:24                                      Desc Main
                                                                          Document      Page 7 of 16

 Fill in this information to identify the case:
 Debtor name Centerstone Linen Services, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Albany Medical                                                  Marketing                                                                                                $11,300.00
 Center Foundation
 43 New Scotland
 Avenue
 MC 119
 Albany, NY 12208
 American Dawn Inc.                                              Linens                                                                                                   $23,713.77
 401 W. Artesia Blvd.
 Compton, CA 90220
 American Express                                                Credit card charges                                                                                    $119,982.00
 200 Vesey Street
 New York, NY 10285
 Bonadio & Co., LLP                                              Auditing and                                                                                             $37,600.00
 100 Corporate                                                   accounting
 Parkway, Suite 200
 Amherst, NY 14226
 Chubb                                                           General liability                                                                                      $205,241.50
 500 Ross Street                                                 insurance
 154-0455
 Pittsburgh, PA
 15262-0001
 ComDoc - Buffalo                                                IT related                                                                                                 $5,421.24
 P.O. Box 932159
 Cleveland, OH 44193
 ComDoc - Lease                                                  IT related                                                                                                 $4,478.32
 10201 Centurion
 Parkway
 Suite 100
 Jacksonville, FL
 32256
 Concur Technologies,                                            IT related                                                                                               $14,760.20
 Inc.
 62157 Collections
 Center Drive
 Chicago, IL 60693




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 18-31754-5-mcr                          Doc 1         Filed 12/19/18 Entered 12/19/18 19:34:24                                      Desc Main
                                                                          Document      Page 8 of 16

 Debtor    Centerstone Linen Services, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Encompass Group,                                                Linens                                                                                                 $147,335.20
 LLC
 Dept. 40254
 P.O. Box 740209
 Atlanta, GA
 30374-0209
 Great American                                                  Benefits                                                                                                   $5,024.39
 Insurance
 Specialty Accounting
 P.O. Box 89400
 Cleveland, OH
 44101-6400
 Jones & Associates,                                             Legal                                                                                                      $7,605.66
 LLC
 1325 Avenue of the
 Americas, 28th Floor
 New York, NY 10019
 M&T Insurance                                                   General liability                                                                                      $381,458.08
 Company                                                         insurance
 285 Delaware Avenue
 Suite 4000
 Buffalo, NY
 14202-1885
 McKesson Medical                                                Recruiting and                                                                                             $4,409.00
 Surgical                                                        pre-employment
 9954 Maryland Drive
 Suite 4000
 Richmond, VA 23233
 PayScale, Inc.                                                  Office supplies                                                                                            $3,624.99
 75 Remittance Drive
 Dept. 1343
 Chicago, IL
 60675-1343
 PPS Pension &                                                   Benefits                                                                                                   $3,892.50
 Financial Services,
 Inc.
 8660 Sheridan Drive
 Buffalo, NY
 14221-6316
 Standard Textile                                                Linens                                                                                                 $799,705.88
 One Knollcrest Drive
 Cincinnati, OH 45237
 The Hartford                                                    General liability                                                                                        $19,464.00
 301 Woods Park                                                  insurance
 Drive
 Clinton, NY 13323
 The Upstate                                                     Marketing                                                                                                  $5,000.00
 Foundation
 750 E. Adams Street
 CAB Room 326
 Syracuse, NY 13210



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 18-31754-5-mcr                          Doc 1       Filed 12/19/18 Entered 12/19/18 19:34:24                                        Desc Main
                                                                        Document      Page 9 of 16

 Debtor    Centerstone Linen Services, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Total Utility                                                   Consultant services                                                                                        $6,000.00
 Management                                                      provided
 Services, LLC
 10497 Town &
 Country Way, Suite
 224
 Houston, TX 77024
 VITEC Solutions, LLC                                            IT related                                                                                               $15,494.89
 611 Jamison Road
 Suite 4104
 Elma, NY 14059




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                                  Document     Page 10 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          60 Grider LLC
                          188 Bidwell Parkway
                          Buffalo, NY 14222


                          60 Grider, LLC
                          805 Third Avenue
                          New York, NY 10022


                          ACN Companies, LLC
                          414 West Taylor Street
                          Syracuse, NY 13202


                          Albany Medical Center Foundation
                          43 New Scotland Avenue
                          MC 119
                          Albany, NY 12208


                          Alliance Laundry & Textile Service, LLC
                          60 Grider Street
                          Buffalo, NY 14215


                          Alliance Laundry and Textile Service
                          of Atlanta, LLC
                          60 Grider Street
                          Buffalo, NY 14215


                          Alliance LTS Winchester, LLC
                          60 Grider Street
                          Buffalo, NY 14215


                          American Dawn Inc.
                          401 W. Artesia Blvd.
                          Compton, CA 90220


                          American Express
                          200 Vesey Street
                          New York, NY 10285


                          American Zurich Insurance Company
                          One Liberty Plaza
                          165 Broadway, 32nd Floor
                          New York, NY 10006
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 11 of 16


                      American Zurich Insurance Company
                      c/o Relin, Goldstein & Crane, LLP
                      Attn: Joseph M. Shur, Esq.
                      28 East Main Street, Suite 1800
                      Rochester, NY 14614


                      AnMed Health Foundation
                      800 N. Fant Street
                      Anderson, SC 29621


                      Atlas Health Care Linen Services Co., LL
                      414 West Taylor Street
                      Syracuse, NY 13202


                      Atlas Health Care Linen Services Co.,LLC
                      414 West Taylor Street
                      Syracuse, NY 13202


                      Bonadio & Co., LLP
                      100 Corporate Parkway, Suite 200
                      Amherst, NY 14226


                      CDW
                      P.O. Box 75723
                      Chicago, IL 60675-5723


                      Christopher Ivory
                      c/o Danielle I. Warlick, Esq.
                      2221 Peachtree Road, Suite D-317
                      Atlanta, GA 30309


                      Chubb
                      500 Ross Street 154-0455
                      Pittsburgh, PA 15262-0001


                      ComDoc - Buffalo
                      P.O. Box 932159
                      Cleveland, OH 44193


                      ComDoc - Lease
                      10201 Centurion Parkway
                      Suite 100
                      Jacksonville, FL 32256
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 12 of 16


                      Concur Technologies, Inc.
                      62157 Collections Center Drive
                      Chicago, IL 60693


                      Deluxe
                      P.O. Box 64468
                      Saint Paul, MN 55164-0468


                      ECMC Foundation, Inc.
                      462 Grider Street
                      Suite G1
                      Buffalo, NY 14215


                      Encompass Group, LLC
                      Dept. 40254
                      P.O. Box 740209
                      Atlanta, GA 30374-0209


                      F&L, LLC
                      665 Main Street, Suite 300
                      Buffalo, NY 14203


                      Grainger
                      Dept. 831813324
                      Palatine, IL 60038-0001


                      Great American Insurance
                      Specialty Accounting
                      P.O. Box 89400
                      Cleveland, OH 44101-6400


                      HSBC Bank USA, National Association
                      452 Fifth Avenue
                      New York, NY 10018


                      HSBC Bank USA, National Association
                      c/o Hahn & Hessen LLP
                      488 Madison Avenue
                      New York, NY 10022


                      Innovative Product Achievements, LLC
                      10712 South 1300 East
                      Sandy, UT 84094
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 13 of 16


                      Internal Revenue Service
                      P.O. Box 7346
                      Philadelphia, PA 19101-7346


                      Internal Revenue Service
                      30 West Pershing Road
                      Kansas City, MO 64108-5000


                      IPA One
                      10712 South 1300 East
                      Sandy, UT 84094


                      IVR Technology Group, LLC
                      65 Lawrence Bell Drive, Suite #102
                      Buffalo, NY 14221


                      John Giardino
                      188 Bidwell Parkway
                      Buffalo, NY 14222


                      Jones & Associates, LLC
                      1325 Avenue of the Americas, 28th Floor
                      New York, NY 10019


                      Jumonville Acquisition, LLC
                      805 Third Avenue, 8th Floor
                      New York, NY 10022


                      Loretto Foundation
                      1305 Nottingham Road
                      Jamesville, NY 13078


                      M&T Bank
                      One Fountain Plaza
                      Buffalo, NY 14203


                      M&T Insurance Company
                      285 Delaware Avenue
                      Suite 4000
                      Buffalo, NY 14202-1885


                      McKesson Medical Surgical
                      9954 Maryland Drive
                      Suite 4000
                      Richmond, VA 23233
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 14 of 16


                      Med One Capital Funding, LLC
                      10712 South 1300 East
                      Sandy, UT 84094


                      Medline Industries Inc.
                      Dept. CH 14400
                      Palatine, IL 60055-4400


                      Microsoft Corporation
                      One Microsoft Way
                      Redmond, WA 98052


                      Microsoft Corporation
                      P.O. Box 842103
                      Dallas, TX 75284-2103


                      Mountain Valley Water Co.
                      P.O. Box 95
                      Tonawanda, NY 14151-0095


                      N.C. Department of Revenue and Taxation
                      501 N. Wilmington Street
                      Raleigh, NC 27604


                      NYS Department of Taxation & Finance
                      Attn: Bankruptcy Unit
                      P.O. Box 5300
                      Albany, NY 12205


                      NYS Department of Taxation & Finance
                      W.A. Harriman Campus
                      Bldg. 9
                      Albany, NY 12227


                      Oswego Health Foundation
                      110 West Sixth Street
                      Oswego, NY 13126


                      PayScale, Inc.
                      75 Remittance Drive
                      Dept. 1343
                      Chicago, IL 60675-1343
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 15 of 16


                      Phoebe Putney Memorial Hospital, Inc.
                      c/o Alston & Bird, LLP
                      Attn: Marshall Sanders, Esq.
                      1201 W. Peachtree Street
                      Atlanta, GA 30309


                      Phoebe Putney Memorial Hospital, Inc.
                      417 W. Third Avenue
                      Albany, GA 31701


                      Phoenix Management Services, LLC
                      110 Commons Court
                      Chadds Ford, PA 19317-9716


                      Pitney Bowes
                      2225 American Drive
                      Neenah, WI 54956-1005


                      Pitney Bowes - Corporate
                      2225 American Drive
                      Neenah, WI 54956-1005


                      PPS Pension & Financial Services, Inc.
                      8660 Sheridan Drive
                      Buffalo, NY 14221-6316


                      Purchase Power
                      2225 American Drive
                      Neenah, WI 54956-1005


                      RJW Services LLC
                      5986 Miller Road
                      Niagara Falls, NY 14304


                      Roland F. Anderson, Jr.
                      414 West Taylor Street
                      Syracuse, NY 13202


                      S.C. Department of Revenue and Taxation
                      775 Addison Avenue, Ste 201
                      Rock Hill, SC 29730


                      Standard Textile
                      One Knollcrest Drive
                      Cincinnati, OH 45237
Case 18-31754-5-mcr   Doc 1    Filed 12/19/18 Entered 12/19/18 19:34:24   Desc Main
                              Document     Page 16 of 16


                      Standard Textile
                      P.O. Box 630302
                      Cincinnati, OH 45263-0302


                      Staples
                      Dept. ATL
                      P.O. Box 405386
                      Atlanta, GA 30384-5386


                      Tamiko Favors
                      c/o Barrett & Farahany
                      Attn: Amanda A. Farahany, Esq.
                      1100 Peachtree Street, Suite 500
                      Atlanta, GA 30309


                      The Hartford
                      301 Woods Park Drive
                      Clinton, NY 13323


                      The Upstate Foundation
                      750 E. Adams Street
                      CAB Room 326
                      Syracuse, NY 13210


                      Total Utility Management Services, LLC
                      10497 Town & Country Way, Suite 224
                      Houston, TX 77024


                      U.S. Securities and Exchange Commission
                      Northeast Regional Office
                      200 Vesey Street, Suite 400
                      New York, NY 10281


                      United Parcel Service
                      P.O. Box 7247-0244
                      Philadelphia, PA 19170-0001


                      Vaspian LLC
                      P.O. Box 3399
                      Buffalo, NY 14240


                      VITEC Solutions, LLC
                      611 Jamison Road
                      Suite 4104
                      Elma, NY 14059
